EXECUTION VERSION
Exhibit 10.1
CRAWFORD & COMPANY
THE GARDEN CITY GROUP, INC.
Employment Agreement for David A. Isaac
Effective January 1, 2011

 



--------------------------------------------------------------------------------



 



CRAWFORD & COMPANY
THE GARDEN CITY GROUP, INC.
Employment Agreement for David A. Isaac
Effective January 1, 2011
Table of Contents

              Page  
1. Employment
    1  
 
       
2. Term
    1  
 
       
3. Offices and Duties
    2  
(a)Generally
    2  
(b)Place of Employment
    2  
 
       
4. Salary, Annual Incentive Compensation and Commissions
    3  
(a)Base Salary
    3  
(b)Annual Incentive Compensation
    3  
(c)Commissions on Gross Fee Revenue
    4  
 
       
5. Long-Term Compensation, Benefits, Expense Reimbursement and Other Provisions
    5  
(a)Executive Compensation Plans
    5  
(b)Employee and Executive Benefit Plans
    5  
(c)Reimbursement of Expenses
    6  
(d)Company Registration Obligations
    6  
(e)Internal Revenue Code Section 409A
    7  
 
       
6. Termination Due to Death or Disability
    8  
(a)Death
    8  
(b)Disability
    9  
(c)Other Terms of Payment Following Death or Disability
    10  
 
       
7. Termination of Employment for Reasons Other Than Death or Disability
    10  
(a) Termination by GCG or the Company for Cause or Voluntary Termination by
Executive not for Good Reason
    10  
(b) Termination by GCG or the Company Without Cause Not Related to a Change of
Control
    11  

-i-



--------------------------------------------------------------------------------



 



              Page  
(c) Termination by Executive for Good Reason Not Related to a Change of Control
    12  
(d) Termination by GCG or the Company Without Cause within 3 Months Prior to or
12 Months After a Change of Control
    13  
(e) Termination by Executive for Good Reason Within 3 Months Prior to or 12
Months After a Change of Control
    14  
(f) Other Terms Relating to Certain Terminations of Employment
    15  
 
       
8. Definitions Relating to Termination Events
    15  
(a) “Cause”
    15  
(b) “Change of Control”
    16  
(c) “Compensation Accrued at Termination”
    18  
(d) “Disability”
    18  
(e) “Good Reason”
    18  
(f) “Separation from Service”
    19  
 
       
9. Certain Dispositions by Company of GCG
    19  
(a) Payment to Executive with Respect to a GCG Disposition Event
    19  
(b) Amount
    19  
(c) Time and Form of Payment
    20  
(d) Executive Cooperation in Transaction Efforts
    20  
(e) Additional Allocation of Aggregate Payment Amount
    20  
(f) Survival
    20  
 
       
10. Excise Tax-Related Provisions
    20  
 
       
11. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Clawback
    21  
(a) Non-Competition
    21  
(b) Confidential Information
    22  
(c) Cooperation With Regard to Litigation
    23  
(d) Non-Disparagement
    23  
(e) Release of Employment Claims
    24  
(f) Forfeiture and Clawback of Compensation Upon Violation of Covenants
    24  
(g) Survival
    25  
(h) Relief
    25  
 
       
12. Governing Law; Disputes; Arbitration
    25  
(a) Governing Law
    25  
(b) Arbitration
    25  
 
       
13. Miscellaneous
    26  

-ii-



--------------------------------------------------------------------------------



 



              Page  
(a) Integration
    26  
(b) Successors; Transferability
    26  
(c) Notices
    26  
(d) Reformation
    27  
(e) Headings
    27  
(f) No General Waivers
    27  
(g) No Obligation To Mitigate
    28  
(h) Offsets; Withholding
    28  
(i) Successors and Assigns
    28  
(j) Counterparts
    28  
(k) Due Authority and Execution
    28  
(l) Representations of Executive
    28  
(m) Beneficiaries
    29  
(n) Company Guaranty
    29  
 
       
14. Indemnification
    29  
(a) Indemnification
    29  
(b) Advances
    29  
(c) Company Indemnification
    29  
(d) Scope of Indemnification
    29  

-iii-



--------------------------------------------------------------------------------



 



CRAWFORD & COMPANY
THE GARDEN CITY GROUP, INC.
Employment Agreement for David A. Isaac
Effective January 1, 2011
     THIS EMPLOYMENT AGREEMENT (“Agreement”) by and among Crawford & Company, a
Georgia corporation (the “Company”), The Garden City Group, Inc., a Delaware
corporation wholly owned by the Company (“GCG”), and David A. Isaac
(“Executive”) is effective as of January 1, 2011 (the “Effective Date”).
W I T N E S S E T H
     WHEREAS, the Company and GCG desire that Executive continue to be employed
as Chief Executive Officer of GCG, and Executive desires to continue such
employment, on the terms and conditions herein set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, and other good and valuable
consideration the receipt and adequacy of which the parties each hereby
acknowledge, the Company, GCG and Executive, intending to be legally bound,
hereby agree as follows:
     1. Employment.
     The Company and GCG hereby agree to continue the employment of Executive as
GCG’s Chief Executive Officer, and Executive hereby agrees to continue such
employment during the Term as defined in Section 2 (subject to Sections 6 and 7)
and to serve in such capacity from and after the Effective Date, upon the terms
and conditions set forth in this Agreement. Executive previously served as Chief
Executive Officer of GCG pursuant to the terms of an employment agreement
originally effective as of January 1, 2006, and as subsequently amended (the
“Prior Employment Agreement”), and Executive’s employment by GCG under this
Agreement is a continuation of his employment under the Prior Employment
Agreement. The Prior Employment Agreement is replaced and superseded by this
Agreement, and shall have no further effect after the Effective Date; except
that Executive remains entitled to all rights and benefits accrued under the
Prior Employment Agreement as of the Effective Date to the extent such rights
and benefits remain unpaid and to the extent such rights and benefits are not
duplicated under this Agreement.
     2. Term.
     The term of employment of Executive under this Agreement (the “Term”) shall
be the period commencing on the Effective Date and ending on December 31, 2015
and any period of extension thereof in accordance with this Section 2, except
that the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2015 (extending the Term to December 31,
2016) and on each

 



--------------------------------------------------------------------------------



 



succeeding December 31 thereafter, unless either party shall have served written
notice in accordance with Section 13(c) upon the other party not later than the
August 31 before the December 31 extension date electing not to extend the Term
further as of that December 31 extension date, in which case employment shall
terminate on that December 31 and the Term shall end at that date, subject to
earlier termination of employment and earlier termination of the Term in
accordance with Section 6 or 7. The foregoing notwithstanding, in the event
there occurs a Change of Control (as defined below) during the Term, the Term
will extend until the later of December 31, 2017 or December 31 of the second
calendar year following the calendar year in which the Change of Control occurs
(subject to Section 6 or 7) and, in either case, the Term will be automatically
extended without further action by either party by one additional year (added to
the end of the Term) unless either party shall have served written notice in
accordance with Section 13(c) upon the other party not later than the August 31
before the December 31 extension date electing not to extend the Term further as
of that December 31 extension date in which case, employment shall terminate on
that December 31 and the Term shall end at that date, subject to earlier
termination of employment and earlier termination of the Term in accordance with
Section 6 or 7. Any termination of Executive’s employment in connection with the
Company’s non-renewal of the Term (i.e., following notice by the Company
electing not to extend the Term as described above), during the six (6) month
period immediately following such end of the Term, shall be treated as a
termination without Cause (as defined below) for all purposes of this Agreement
and the transactions contemplated hereby.
     3. Offices and Duties.
     The provisions of this Section 3 will apply during the Term.
     (a) Generally. Executive shall serve as the Chief Executive Officer of GCG.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the Chief Executive Officer of GCG, with his principal area
of authority and responsibility being for all daily activities and/or the
direction of daily activities regarding all operations of GCG. Executive shall
also have authority and responsibility for marketing GCG’s services to clients
and prospective clients, providing advice and assistance in enhancing GCG’s
services to meet the needs of new clients or prospective clients, business
development and sales of GCG and enhancing GCG’s position in the marketplace.
Executive shall devote his full business time and attention, and his best
efforts, skills, abilities, experience, and talent, to the position of Chief
Executive Officer of GCG and for the businesses of GCG, except that Executive
(i) may make personal and family investments which are not in conflict with his
duties hereunder and manage personal and family financial and legal affairs,
(ii) undertake public speaking engagements, and (iii) serve as a director of (or
similar position with) any educational, charitable, community, civic, religious,
or similar type of organization, so long as such activities (i.e., those listed
in clauses (i) through (iii)) do not preclude or render unlawful Executive’s
employment or service to GCG or otherwise materially conflict with the
performance of Executive’s duties under this Agreement or impair the business of
GCG, the Company or any of their subsidiaries. The existence of any such
material conflict shall be determined in good faith by the Board of Directors of
GCG (the “GCG Board”). Executive will report directly to the Chief Executive
Officer of the Company. Executive’s title, position, duties, responsibilities
and authorities set forth in this Section 3(a) are material provisions of this
Agreement.
     (b) Place of Employment. Executive’s principal place of employment shall be
in the New York City metropolitan area. Executive shall perform his duties from
such location (and

-2-



--------------------------------------------------------------------------------



 



such other locations to which Executive may periodically travel), except for
business travel. The provisions of this Section 3(b) are material provisions of
the Agreement.
     4. Salary, Annual Incentive Compensation and Commissions.
     As partial compensation for the services to be rendered hereunder by
Executive, GCG agrees to pay to Executive during the Term the compensation set
forth in this Section 4.
     (a) Base Salary. GCG will pay to Executive during the Term a base salary at
the annual rate of $700,000, payable in accordance with GCG’s normal payroll
practices (subject to any permitted deferrals under GCG or Company deferral
plans). Executive’s annual base salary shall be reviewed by GCG at least
annually during the Term, beginning in 2012 and, with the approval of the
Company, may be increased above, but may not be reduced below, the then-current
rate of such base salary. For purposes of this Agreement, “Base Salary” means
Executive’s then-current base salary.
     (b) Annual Incentive Compensation. GCG will pay to Executive annual
incentive compensation under the Crawford & Company 2007 Management Team
Incentive Compensation Plan (or any successor plan), which shall offer to
Executive an opportunity to earn additional compensation based upon performance
in amounts determined in accordance with this Section 4(b). For each fiscal year
of GCG commencing during the Term, this annual incentive opportunity shall
entitle Executive to annual incentive payments as follows:

          Payment Level   Payment Amount   Required Annual Performance
Minimum
  $250,000   10% growth in five-year average GCG pre-tax income
Target
  $500,000   15% growth in five-year average GCG pre-tax income
Maximum
  $750,000   20% growth in five-year average GCG pre-tax income

Pre-tax income shall be determined based on pre-tax income of GCG determined in
connection with the preparation of the Company’s audited financial statements
determined in accordance with GAAP as applied by the Company in each relevant
year. For this purpose, pre-tax income shall be determined before taxes but
after expense (including expense for this annual incentive compensation, equity
awards, services paid for by the Company for the benefit of GCG (to be
reevaluated annually as agreed to by Executive and the Chief Executive Officer
of the Company) and interest on borrowed funds (if any) at the Company’s
prevailing rate of interest). For each annual performance period (i.e., each
fiscal year of GCG), growth shall be measured comparing the pre-tax income in
the relevant performance period to the average actual pre-tax income in the five
preceding years. Notwithstanding the foregoing, for Executive’s annual incentive
compensation for 2011, the relevant performance period shall be the six
(6) month period beginning July 1, 2011, and ending December 31, 2011 (the “2011
performance period”); and in determining the level of achievement of the
required annual performance for payment at Minimum, Target or Maximum, or
between such levels, with respect to Executive’s annual incentive compensation
for 2011, growth shall be measured comparing the pre-tax income in the 2011
performance period to twenty-five percent (25%) of GCG’s average actual pre-tax

-3-



--------------------------------------------------------------------------------



 



income in the five calendar years preceding 2011. For performance between
Minimum and Target, or between Target and Maximum, straight-line interpolation
will apply. For each performance period during the Term, no amount will be
payable for cumulative performance less than 10% growth and the maximum amount
payable will be $750,000. Payment of the annual incentive shall be required to
be made between January 1 and March 15 of the calendar year following the
performance year; provided, however, that if audited financial statements for
the performance year have not been prepared and completed by March 15 of the
following year due to unforeseeable circumstances, the payment of the annual
incentive shall be delayed until 15 days after delivery of such audited
financial statements; provided, further, that any such payment will be in the
form of a single lump sum cash payment, and will be made no later than
December 31 of the year following the performance year.
     (c) Commissions on Gross Fee Revenue. Executive will be entitled to a
commission paid by GCG based on the gross fee revenues of GCG during the Term
actually recognized on GCG’s books and records in accordance with generally
accepted accounting principles, less reasonable reserves for bad debt, from
cases and projects that commenced since July 4, 1996, net of pass-through
expenses billed to clients, in an amount equal to 3.1 percent (3.1%) of such
gross fee revenues per calendar year. For this purpose, fees shall include
revenues earned by GCG related to advertising placed by GCG for clients and
revenues earned from money management and cash deposit services, but shall
exclude any revenues directly resulting from the closing of an acquisition or
merger by GCG and recognized by GCG in connection therewith. These commissions
will be payable by GCG semi-annually during each January, with respect to gross
fee revenue recognized in respect of the immediately preceding July through
December, and July, with respect to gross fee revenue recognized in respect of
the immediately preceding January through June. Executive’s entitlement to
commission payments described in this Section 4(c) is contingent on Executive’s
substantial compliance with Section 3(a), including, without limitation, with
respect to sales and business development (other than any such failure resulting
from incapacity due to physical or mental illness or disability, but not beyond
the date on which Executive’s employment is terminated as a result thereof in
accordance with Section 6(b)).
     In the event of a merger or acquisition by GCG or any affiliate thereof or
in the event of a disposition by GCG or any affiliate thereof, the Company and
Executive shall negotiate in good faith and agree upon equitable adjustments to
the determination of commissions on gross fee revenue for purposes of this
Section 4(c), subject to the following:

  (i)   With regard to cases and projects of a company acquired by or merged
with GCG or any affiliate thereof, Executive will be entitled to commissions
hereunder in respect of gross fee revenues resulting from any matters actually
worked on by the Executive and any additions and extensions of such cases and
projects acquired and on any new cases or projects of such acquired company, but
the existing cases and projects at the time of the acquisition (including the
scope thereof and expected revenues) shall be documented in writing at the time
of the acquisition in a manner reasonably satisfactory to the Company and
Executive in order to establish that an event thereafter should be deemed a
matter worked on by Executive or an addition or extension to any such case or
project.

-4-



--------------------------------------------------------------------------------



 



  (ii)   If the Company, GCG, and Executive cannot agree upon the appropriate
manner for adjusting the fee commission opportunities affected by such a merger
or acquisition or disposition within 60 days after completion of the
transaction, the parties agree that they will submit to mediation leading to
binding arbitration (any such arbitration to be in accordance with Section
12(b)). No dispute under this Section 4(c) other than failure to comply with a
binding agreement resolving the issues under this Section 4(c) (including but
not limited to as a result of mediation or arbitration) shall constitute Cause
under Section 8(a) or Good Reason under Section 8(e) hereof.

     5. Long-Term Compensation, Benefits, Expense Reimbursement and Other
Provisions.
     (a) Executive Compensation Plans. Executive shall be entitled during the
Term to participate in the Crawford & Company Long-Term Incentive Plan for
awards under the Crawford & Company Executive Stock Bonus Plan and/or the
Crawford & Company 2007 Management Team Incentive Compensation Plan, or any
successor(s) thereto or any other equity compensation plan maintained by GCG or
the Company from time to time, with entitlement to grants during the Term in
such form(s) and amount(s) as shall be determined in good faith by the
Compensation Committee of the Board of Directors of the Company (“Company
Board”) under such plans; provided, however, that any awards granted thereunder
shall contain terms regarding vesting, settlement and exercise upon a
termination of employment and change in control (or similar events) that are
generally no less favorable than the terms of awards granted to senior
executives of the Company. Notwithstanding the foregoing, for 2011, Executive
shall instead be entitled to a grant of fifteen thousand (15,000) performance
share units (“PSUs”), at target performance levels, with the actual number of
such PSUs earned with respect to such grant to be based on the earnings per
share of the Company at the levels determined by the Compensation Committee of
the Company Board pursuant to such plans.
     (b) Employee and Executive Benefit Plans. Executive shall be entitled
during the Term to participate, without discrimination or duplication, in all
employee and executive benefit plans and programs of GCG or the Company, as
presently in effect or as they may be modified or added to by GCG or the Company
from time to time, if and to the extent such plans are generally available to
other senior executives or employees of GCG, on terms generally no less
favorable than the terms of participation of other senior executives, subject to
the eligibility and other requirements of such plans and programs, including
without limitation plans providing retirement benefits, medical insurance and
health benefits, life insurance, disability insurance, accidental death or
dismemberment insurance, and welfare benefits, as well as savings,
profit-sharing, and stock ownership plans.
     In furtherance of and not in limitation of the foregoing, during the Term,
GCG, at its own expense, will provide the following benefits to Executive:

  (i)   Vacation. Executive will participate as the Chief Executive Officer of
GCG in GCG’s executive and employee vacation and time-off programs; provided
that Executive shall be entitled to a minimum of four weeks of vacation per
year, exclusive of GCG holidays.

-5-



--------------------------------------------------------------------------------



 



  (ii)   Life Insurance. Executive shall be entitled to maintain and/or procure
a term life insurance policy or policies on Executive’s life providing death
benefits in the aggregate of $1.5 million, with respect to which annual premiums
shall be paid by GCG, provided that the cost of the policy or policies shall not
exceed standard rates. (Such $1.5 million coverage amount shall be inclusive of
any supplemental life insurance coverage in effect, and with respect to which
GCG is responsible for premium payments, as of the Effective Date.) If the cost
of a policy or policies would exceed standard rates, Executive shall be entitled
to procure term life insurance providing the largest death benefit that can be
purchased for an amount equal to the standard-rate cost of a $1.5 million
policy. Executive’s entitlement to this benefit is conditioned upon Executive
procuring life insurance coverage and submitting proof thereof to GCG.     (iii)
  Short-Term Disability. Executive shall be entitled to a short-term disability
benefit of 60% of Base Salary for up to six months.     (iv)   Long-Term
Disability. Executive shall be entitled to long-term disability insurance, with
a monthly benefit of $15,000 to Executive for the duration of the disability (up
to age 65 or, for such longer period permitted under GCG’s long-term disability
policy), commencing with the expiration of short-term disability benefits.    
(v)   Car Expense. Executive shall be entitled to $1,000 per month to cover the
costs of an automobile and associated insurance.

GCG and the Company shall have the right to purchase key man or other insurance
on the life of Executive to fund welfare and employee benefits (including the
obligations under this Section 5(b)).
     (c) Reimbursement of Expenses. GCG will promptly reimburse Executive for
all out-of-pocket business expenses and disbursements reasonably incurred by
Executive in the performance of Executive’s duties during the Term. From and
after the date of execution of this Agreement by the parties, such
reimbursements shall be subject to Executive’s furnishing the Chief Executive
Officer of the Company reasonably satisfactory evidence (such as receipts)
substantiating the claimed expenditures (such expenses being commensurate with
the office and executive position of Executive hereunder) in accordance with
reimbursement policies as in effect from time to time.
     (d) Company Registration Obligations. The Company will use its best
efforts, at its own expense, to file with the Securities and Exchange Commission
and thereafter maintain the effectiveness of one or more registration statements
registering under the Securities Act of 1933, as amended (the “1933 Act”), the
offer and sale of shares by the Company to Executive pursuant to stock options
and any other equity-based awards granted to Executive under any Company equity
plans or apart from a Company equity plan. In addition, (i) if shares of Company
stock are acquired by Executive in a transaction resulting in the acquired
shares being “restricted securities” for purposes of the 1933 Act, (ii) if
Rule 144 under the 1933 Act is not available for the sale by Executive of his
Company stock, or (iii) if Executive’s aggregate holdings of Company stock
exceed the then applicable volume limitation under Rule 144 under

-6-



--------------------------------------------------------------------------------



 



the 1933 Act such that such holdings could not be promptly resold (i.e., within
a three-month period) under Rule 144, the Company will, upon request of
Executive, use its best efforts to file a registration statement (or amend a
previously filed registration statement) registering the reoffer and resale of
shares acquired by Executive from the Company and thereafter to maintain the
registration statement in effect (including a current reoffer prospectus) for a
period of one year.
     (e) Internal Revenue Code Section 409A. The parties hereto acknowledge and
agree that all amounts payable hereunder that are non-qualified deferred
compensation within the meaning of, and subject to, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) comply with the requirements
thereof. The parties further agree not to take any position, and to cause their
affiliates, successors and assigns not to take any position, inconsistent with
such agreement for any reporting purposes, whether internal or external. This
Agreement shall be interpreted, applied and administered in the least
restrictive manner necessary to comply with Code Section 409A. Notwithstanding
any other provision of this Agreement to the contrary, if Executive is a
“specified employee” within the meaning of Code Section 409A and a payment to
Executive hereunder would subject Executive to any penalties or taxes under Code
Section 409A if such payment is made within six (6) months after Executive’s
Separation from Service, then such payment will not be made during the six-month
period immediately following Executive’s Separation from Service except as
provided in the immediately following sentence. In such an event, any payments
hereunder that would otherwise have been made during such six-month period and
which would have been subject to such Code Section 409A penalties or taxes will
instead be paid to Executive in a lump-sum cash payment (credited with interest
at the prime rate in effect at the time such amount first becomes payable, as
quoted by the Company’s principal bank) on the earlier of (i) the first regular
payroll date of the seventh month following Executive’s Separation from Service
or (ii) the 10th business day following the Executive’s death. If Executive’s
termination of employment does not constitute a Separation from Service, then
any amounts payable hereunder on account of a termination of the Executive’s
employment and which are subject to Code Section 409A will not be paid until the
Executive has experienced a Separation from Service.
     The Company, GCG and Executive acknowledge and agree that, except to the
extent required by or permitted under Code Section 409A, no benefit or payment
described in this Agreement may be accelerated or delayed. Each payment under
this Agreement (whether of cash, property or benefits) shall be treated as a
separate payment for purposes of Code Section 409A. No assets will be set aside
with respect to payment of any amounts of non-qualified deferred compensation
described in this Agreement if doing so would be treated as a transfer of
property pursuant to Code Section 409A(b).
     To the extent that any amounts provided pursuant to or described in this
Agreement are reimbursements or in-kind benefits, then, to the extent required
by Code Section 409A, the amount of such payments or benefits during any
calendar year shall not affect the amount of benefits provided in any other
calendar year, the right to any such payments shall not be subject to
liquidation or exchange for another benefit or payment, and payment of any
reimbursements shall be made promptly, but in no event later than the last day
of the calendar year immediately following the calendar year in which the
related expense was incurred.

-7-



--------------------------------------------------------------------------------



 



     6. Termination Due to Death or Disability.
     (a) Death. In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of GCG, the Company and Executive under Sections 1 through 5 (but excluding
Sections 5(d) and 5(e)) of this Agreement will immediately cease except for
obligations which expressly continue after death, and GCG and the Company will
pay Executive’s estate (which term includes a beneficiary in any case in which a
beneficiary is validly designated), and Executive’s estate will be entitled to
receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));     (ii)   Executive’s estate shall continue to receive payment
of Executive’s Base Salary for six months after death, to be paid in accordance
with normal payroll practices;     (iii)   In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s death
occurred, an amount equal to the annual incentive compensation that was payable
with respect to the previous year multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of his death and
the denominator of which is 365, to be paid in a single lump sum amount during
the 45-day period following Executive’s death;     (iv)   For a period of two
years after Executive’s death, Executive’s estate shall be paid commissions
pursuant to Section 4(c) hereof on any gross fee revenue derived from business
that was initiated before the date of death. Such amounts shall be payable in
the time and manner described in Section 4(c). For purposes of this provision,
business is “initiated” if there is written documentation establishing a firm
engagement for specified services of GCG on a particular case or otherwise
documented under GCG’s current policy for opening a case, or if pursuant to any
agreement executed within 60 days following the Executive’s death;     (v)   For
a period of two years after Executive’s death, Executive’s estate shall be
entitled to payment of annual incentive compensation as described in
Section 4(b), such amounts to be paid at the same time and in the same manner as
such annual incentive compensation is payable to similarly situated employees
who remain in active service during such two-year period. The amount so payable
for the calendar year in which Executive’s death occurs shall be equal to the
annual incentive compensation that was payable with respect to the previous year
offset by the amount paid pursuant to Section 6(a)(iii). The amount so payable
in each year after the calendar year in which Executive’s death occurs shall be
equal to Executive’s annual incentive compensation that was payable under
Section 4(b) with respect to the year preceding the year during which
Executive’s death occurs. Additionally, the amount so payable for the second
calendar year following Executive’s death will be

-8-



--------------------------------------------------------------------------------



 



      prorated by multiplying the amount that would be payable for the full year
by a fraction, the numerator of which is the number of days from January 1 of
that year through the second anniversary of Executive’s death and the
denominator of which is 365; and     (vi)   All other rights to compensation
following death payable by GCG or the Company to Executive’s estate, including
benefits, shall be determined in accordance with the plans, policies and
practices of GCG and the Company as then in effect.

     (b) Disability. GCG may terminate the employment of Executive hereunder due
to the Disability (as defined in Section 8(d)) of Executive. Such employment
shall terminate at the time a Notice of Termination is given (or at such later
date as may be specified in the Notice of Termination), unless Executive has
returned to service and presented to GCG a certificate of good health prior to
such termination as specified in Section 8(d). Upon Executive’s Separation from
Service due to Disability, the Term will terminate, all obligations of GCG, the
Company and Executive under Sections 1 through 5 (but excluding Sections 5(d)
and 5(e)) of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment due to Disability, and GCG
and the Company will pay Executive and, subject to Executive’s continuing
compliance with the terms of this Agreement, Executive will be entitled to
receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Executive
shall continue to receive payment of Executive’s Base Salary for six months
after termination, reduced by any disability benefits paid in lieu of Base
Salary under GCG’s or the Company’s employee benefit plans or programs then in
effect, to be paid in accordance with normal payroll practices;     (iii)   For
a period of two years after Executive’s termination, Executive shall be paid
commissions pursuant to Section 4(c) hereof on any gross fee revenue derived
from business that was initiated before the date of termination. Such amounts
shall be payable in the time and manner described in Section 4(c). For purposes
of this provision, business is “initiated” if there is written documentation
establishing a firm engagement for specified services of GCG on a particular
case or otherwise documented under GCG’s current policies for opening a case, or
if pursuant to any agreement executed within 60 days following the Executive’s
termination of employment;     (iv)   For a period of two years after
Executive’s termination, Executive shall be entitled to payment of annual
incentive compensation as described in Section 4(b), such amounts to be paid at
the same time and in the same manner as such annual incentive compensation is
payable to similarly situated employees who remain in active service during such
two-year period. The amount so payable for the calendar year in which
Executive’s termination occurs shall be equal to the annual incentive
compensation that was payable with respect to the previous year. The

-9-



--------------------------------------------------------------------------------



 



      amount so payable in each year after the calendar year in which
Executive’s termination occurs shall be equal to Executive’s annual incentive
compensation that was payable under Section 4(b) with respect to the year
preceding the year of his termination. Additionally, the amount so payable for
the second calendar year following termination will be prorated by multiplying
the amount that would be payable for the full year by a fraction, the numerator
of which is the number of days from January 1 of that year through the second
anniversary of Executive’s termination and the denominator of which is 365; and
    (v)   All other rights to compensation following termination due to
Disability payable by GCG or the Company to Executive, including benefits, shall
be determined in accordance with the plans, policies and practices of GCG and
the Company as then in effect.

     (c) Other Terms of Payment Following Death or Disability. Nothing in this
Section 6 shall limit the benefits payable or provided in the event Executive’s
employment terminates due to death or Disability under the terms of plans or
programs of GCG or the Company more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement, and Executive will be entitled to any additional benefit that may be
provided thereunder per the terms of such plans or programs.
     7. Termination of Employment for Reasons Other Than Death or Disability.
     (a) Termination by GCG or the Company for Cause or Voluntary Termination by
Executive not for Good Reason. GCG or the Company may terminate the employment
of Executive hereunder for Cause (as defined in Section 8(a)) at any time.
Executive may terminate employment voluntarily without Good Reason at any time.
At the time Executive Separates from Service as a result of termination of his
employment for Cause, or by Executive voluntarily without Good Reason, the Term
will terminate, all obligations of GCG, the Company and Executive under
Sections 1 through 5 (but excluding Sections 5(d) and 5(e)) of this Agreement
will immediately cease, and GCG and the Company will pay Executive, and
Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   All rights
to any unpaid annual incentive award for the year of termination will be
forfeited;     (iii)   All unvested stock options and other unvested equity
awards will be forfeited, and in other respects outstanding equity awards (such
as vested options) will be subject to the terms under which the awards were
granted (but subject to Section 5(e) hereof); and     (iv)   All other rights to
compensation following such termination payable by GCG or the Company to
Executive, including benefits, shall be

-10-



--------------------------------------------------------------------------------



 



      determined in accordance with the plans, policies and practices of GCG and
the Company as then in effect.

     (b) Termination by GCG or the Company Without Cause Not Related to a Change
of Control. GCG or the Company may terminate the employment of Executive
hereunder without Cause, if the date of termination is more than 3 months prior
to and more than 12 months following a Change of Control, upon at least 30 days’
prior written notice to Executive. At the time Executive Separates from Service
as a result of termination of his employment under this Section 7(b), the Term
will terminate, all remaining obligations of GCG, the Company and Executive
under Sections 1 through 5 (but excluding Sections 5(d) and 5(e)) and 11 of this
Agreement will immediately cease (except as expressly provided below), and GCG
and the Company will pay Executive and, subject to Executive’s continuing
compliance with the terms of this Agreement, Executive will be entitled to
receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Executive
shall continue to receive payment of Executive’s Base Salary for 12 months after
termination, to be paid in accordance with normal payroll practices;     (iii)  
For a period of 12 months after Executive’s termination, Executive shall be paid
commissions pursuant to Section 4(c) hereof on any gross fee revenue derived
from business that was initiated before the date of termination. Such amounts
shall be payable in the time and manner described in Section 4(c). For purposes
of this provision, business is “initiated” if there is written documentation
establishing a firm engagement for specified services of GCG on a particular
case or otherwise documented under GCG’s current policies for opening a case, or
if pursuant to any agreement executed within 60 days following the Executive’s
termination of employment;     (iv)   For the year of termination and continuing
during a period of 12 months after Executive’s termination, Executive shall be
entitled to payment of amounts of annual incentive compensation as described in
Section 4(b), such amounts to be paid at the same time and in the same manner as
such annual incentive compensation is payable to similarly situated employees
who remain in active service during such period. The amount so payable for the
calendar year in which Executive’s termination occurs shall be equal to the
annual incentive compensation that was payable with respect to the previous
year. The amount so payable for the calendar year following the year in which
Executive’s termination occurs shall be equal to Executive’s annual incentive
compensation that was payable under Section 4(b) with respect to the year
preceding the year during which Executive’s termination occurs, prorated by
multiplying the amount that would be payable for a full year by a fraction, the
numerator of which is the number of days from January 1 of that year through the
anniversary of Executive’s termination and the denominator of which is 365;

-11-



--------------------------------------------------------------------------------



 



  (v)   Executive and his eligible dependents shall be permitted to continue to
participate in all health, medical and dental plans and programs maintained by
GCG or the Company for 12 months after termination and shall pay, at the same
cost to Executive as would apply if he remained an employee of GCG, all required
contributions to maintain such coverage, following which time Executive and his
eligible dependents will be entitled to the full COBRA continuation rights as if
the end of such 12-month period was the date of Executive’s termination of
employment; provided that coverage hereunder will cease (except for entitlement
to rights under COBRA) at such time as coverage of the same general type
(including, without limitation, cost to Executive and levels and type of
coverage) is available from another employer of Executive;     (vi)   The
vesting, exercisability and forfeiture of outstanding stock options and other
equity awards will be governed by the terms of the applicable plans and award
agreements (but subject to Section 5(e) hereof); and     (vii)   All other
rights to compensation following termination under this Section 7(b) payable by
GCG or the Company to Executive, including benefits, shall be determined in
accordance with the plans, policies and practices of GCG and the Company as then
in effect.

     If any payment or benefit under this Section 7(b) is based on Base Salary
or other level of compensation or benefits at the time of Executive’s
termination and if the Company has purported to reduce Base Salary or other
level of compensation or benefits prior to such termination in a manner that
would constitute Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(b).
     (c) Termination by Executive for Good Reason Not Related to a Change of
Control. Executive may terminate his employment hereunder for Good Reason, more
than 3 months prior to a Change of Control or more than 12 months following a
Change of Control, upon 30 days’ prior written notice to GCG and the Company;
provided, however, that if GCG or the Company has corrected the basis for such
Good Reason within such 30-day period, Executive may not terminate his
employment for Good Reason with respect to the matters addressed in the written
notice, and therefore Executive’s notice of termination will automatically
become null and void. At the time Executive Separates from Service as a result
of termination of his employment by Executive for Good Reason, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 (but excluding Sections 5(d) and 5(e)) and 11 of this Agreement will
immediately cease (except as expressly provided under this Section 7(c)), and
GCG and the Company will pay Executive and, subject to Executive’s continuing
compliance with the terms of this Agreement, Executive will be entitled to
receive, the payments and benefits specified in Section 7(b) above; provided,
however, that if any such payment or benefit is based on Base Salary or other
level of compensation or benefits at the time of Executive’s termination and if
a reduction in such Base Salary or other level of compensation or benefit was
the basis (or a basis) for Executive’s termination for Good Reason, then the
Base Salary or other level of compensation in effect before such reduction shall
be used to calculate payments or benefits under this Section 7(c).

-12-



--------------------------------------------------------------------------------



 



     (d) Termination by GCG or the Company Without Cause within 3 Months Prior
to or 12 Months After a Change of Control. GCG or the Company may terminate the
employment of Executive hereunder without Cause, simultaneously with or within
3 months prior to or 12 months following a Change of Control, upon at least
30 days’ prior written notice to Executive. At the time Executive Separates from
Service as a result of termination of his employment under this Section 7(d),
the Term will terminate, all remaining obligations of GCG, the Company and
Executive under Sections 1 through 5 (but excluding Sections 5(d) and 5(e)) and
11 of this Agreement will immediately cease (except as expressly provided
below), and GCG and the Company will pay Executive and, subject to Executive’s
continuing compliance with the terms of this Agreement, Executive will be
entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Executive
shall continue to receive payment of Executive’s Base Salary for 18 months after
termination, to be paid in accordance with normal payroll practices;     (iii)  
For a period of 18 months after Executive’s termination, Executive shall be paid
commissions pursuant to Section 4(c) hereof on any gross fee revenue derived
from business that was initiated before the date of termination. Such amounts
shall be payable in the time and manner described in Section 4(c). For purposes
of this provision, business is “initiated” if there is written documentation
establishing a firm engagement for specified services of GCG on a particular
case or otherwise documented under GCG’s current policies for opening a case, or
if pursuant to any agreement executed within 60 days following the Executive’s
termination of employment;     (iv)   For the year of termination and continuing
during a period of 18 months after Executive’s termination, Executive shall be
entitled to payment of annual incentive compensation as described in
Section 4(b), such amounts to be paid at the same time and in the same manner as
such annual incentive compensation is payable to similarly situated employees
who remain in active service during such period. The amount so payable for the
calendar year in which Executive’s termination occurs shall be equal to the
annual incentive compensation that was payable with respect to the previous
year. The amount so payable in each year following the year in which Executive’s
termination occurs shall be equal to Executive’s annual incentive compensation
that was payable under Section 4(b) with respect to the year preceding the year
during which Executive’s termination occurs, and for the last year in which any
amount is so payable, shall be prorated by multiplying the amount that would be
payable for the full year by a fraction, the numerator of which is the number of
days from January 1 of that year through the 18 month anniversary of Executive’s
termination and the denominator of which is 365;     (v)   Executive and his
eligible dependents shall be permitted to continue to participate in all health,
medical and dental plans and programs

-13-



--------------------------------------------------------------------------------



 



      maintained by GCG or the Company for 18 months after termination and shall
pay, at the same cost to Executive as would apply if he remained an employee of
GCG, all required contributions to maintain such coverage, following which time
Executive and his eligible dependents will be entitled to the full COBRA
continuation rights as if the end of such 18-month period was the date of
Executive’s termination of employment; provided that coverage hereunder will
cease (except for entitlement to rights under COBRA) at such time as coverage of
the same general type (including, without limitation, cost to Executive and
levels and type of coverage) is available from another employer of Executive;  
  (vi)   All unvested stock options that have an exercise price less than the
fair market value of the Company’s common stock at the date of the Change of
Control or the subsequent termination of employment will become immediately
vested, and in other respects the exercisability, termination and forfeiture of
outstanding stock options and other equity awards will be governed by the terms
of the applicable plans and award agreements (but subject to Section 5(e)
hereof); and     (vii)   All other rights to compensation following termination
under this Section 7(d) payable by GCG or the Company to Executive, including
benefits, shall be determined in accordance with the plans, policies and
practices of GCG and the Company as then in effect.

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if the Company has purported to reduce Base Salary or other level of
compensation or benefits prior to such termination in a manner that would
constitute Good Reason, then the Base Salary or other level of compensation in
effect before such reduction shall be used to calculate payments or benefits
under this Section 7(d).
     (e) Termination by Executive for Good Reason Within 3 Months Prior to or 12
Months After a Change of Control. Executive may terminate his employment
hereunder for Good Reason, simultaneously with or within 3 months prior to or
12 months following a Change of Control, upon 30 days’ prior written notice to
GCG and the Company; provided, however, that, if GCG and the Company have
corrected the basis for such Good Reason within such 30-day period, Executive
may not terminate his employment for Good Reason with respect to the matters
addressed in the written notice, and therefore Executive’s notice of termination
will automatically become null and void. At the time Executive Separates from
Service as a result of termination of his employment by Executive for Good
Reason, the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 (but excluding Sections 5(d) and 5(e)) and 11 of this
Agreement will immediately cease (except as expressly provided under this
Section 7(e)), and GCG and the Company will pay Executive and, subject to
Executive’s continuing compliance with the terms of this Agreement, Executive
will be entitled to receive, the payments and benefits specified in Section 7(d)
above; provided, however, that if any such payment or benefit is based on Base
Salary or other level of compensation or benefits at the time of Executive’s
termination and if a reduction in such Base Salary or other level of
compensation or benefit was the basis (or is a basis) for Executive’s
termination for Good Reason, then the Base Salary or other level of compensation
in effect before such reduction

-14-



--------------------------------------------------------------------------------



 



shall be used to calculate payments or benefits under this Section 7(e). Except
for the foregoing, the other provisions of Section 7(d) apply equally under this
Section 7(e).
     (f) Other Terms Relating to Certain Terminations of Employment. Whether a
termination is deemed to be before, at or following a Change of Control for
purposes of Sections 7(b), (c), (d), or (e) will be determined as of the actual
date of termination, regardless of when notice of termination was given. In the
event Executive’s employment terminates for any reason set forth in Section 7(b)
through (e), Executive will be entitled to any additional benefit that may be
provided under the terms of plans or agreements applicable to Executive which
are more favorable than those specified in this Section 7 (except in the case of
annual incentives in lieu of which amounts are paid hereunder).
     8. Definitions Relating to Termination Events.
     (a) “Cause”. For purposes of this Agreement, “Cause” shall mean the
following (subject to Section 4(c)(ii)):

  (i)   Executive’s refusal or willful failure to substantially perform his
duties (other than any such failure resulting from incapacity due to physical or
mental illness or disability), after demand for substantial performance is
delivered by the Company or GCG that specifically identifies the manner in which
the Company or GCG believes Executive has not substantially performed his
duties;     (ii)   Executive’s dishonesty or misappropriation with regard to GCG
or the Company which has a significant adverse effect on the business or
reputation of GCG or the Company, or fraud with regard to GCG or the Company or
their assets or business;     (iii)   Executive’s conviction of or the pleading
of nolo contendere with regard to a felony (other than a traffic violation) or
any other crime involving, in the reasonable judgment of the Company Board,
moral turpitude;     (iv)   Executive’s material breach of fiduciary duty owed
to GCG or the Company;     (v)   Executive’s gross negligence or material and
willful misconduct with regard to GCG or the Company or their assets, business
or employees;     (vi)   The refusal of Executive to follow the lawful written
directions of the Company Board or the GCG Board, or the Chief Executive Officer
of the Company, which are consistent with the duties and authorities of
Executive set forth in this Agreement and not inconsistent with other written
directions of the GCG Board or of the Company Board or the Chief Executive
Officer of the Company or his designee or delegates; or     (vii)   Any other
material breach by Executive of a material provision of this Agreement;

-15-



--------------------------------------------------------------------------------



 



provided, however, that GCG and the Company shall give written notice to
Executive of the existence of circumstances that would constitute Cause and,
with respect to grounds other than under clause (ii) or (iii) above, Executive
shall have a period of 30 days in which to fully cure such Cause, with Cause
being deemed to exist only if it exists at the end of such cure period; and
provided further, that GCG and the Company shall be under no obligation to
provide Executive with this 30-day period to cure if to do so would threaten to
substantially impair the assets, business, or intellectual or proprietary rights
of GCG or the Company in the reasonable judgment of the Company Board.
For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief (based upon an
objective reasonable person standard) that Executive’s action or omission was in
the best interest of GCG and the Company. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the GCG Board or
Company Board, based upon the advice of counsel for GCG or the Company or at the
direction of the Chief Executive Officer of the Company or his designees or
delegates shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of GCG and the Company.
     (b) “Change of Control”. For purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred if, during the Term:

  (i)   Any “Person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) as modified and used in Sections 13(d) and
14(d) of the Exchange Act) other than (1) Jesse C. Crawford or his affiliates,
or the Company or any of its subsidiaries, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) any corporation owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company’s common stock, is or becomes, after the
Effective Date, the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of (i) securities of the Company
representing more than 25% of the combined voting power of the Company’s then
outstanding voting securities at any time when Jesse C. Crawford and his
affiliates do not own more than 25% of such voting securities, or (ii)
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding voting securities;     (ii)   During any
period of not more than two (2) consecutive years, not including any period
prior to the effective date of this Agreement, individuals who at the beginning
of such period constitute the Company Board, and any new director (other than a
director designated by a Person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii) or (iv) of this
Section), whose election by the Company Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors

-16-



--------------------------------------------------------------------------------



 



      at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;     (iii)   There is consummated a merger or consolidation
of the Company with any corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 50% or more of the combined voting power of the voting securities of the
Company or such surviving or parent entity outstanding immediately after such
merger or consolidation or (B) a merger or consolidation in which no Person
acquires 25% or more of the combined voting power of the Company’s or such
surviving or parent entity’s then outstanding securities;     (iv)   The
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect), and thereafter the Company has substantially completed such liquidation
or sale or disposition of assets transaction; or     (v)   There is consummated
a sale or exchange of securities of GCG (or a successor entity), a merger or
consolidation of GCG (or a successor entity) or a sale of all or substantially
all of the assets of GCG (or a successor entity) with the result that,
immediately after such transaction, the Company is not the direct or indirect
beneficial owner of an 80% equity interest in GCG or its successor, with such
equity interest comprising at least 80% of the voting power of all voting
securities and a right to equity distributions and distributions of remaining
assets upon liquidation of at least 80%.

Notwithstanding the foregoing, no event specified in clauses (i) through
(v) above shall be deemed to be a Change of Control for purposes of this
Agreement if Executive, apart from his position as a stockholder of the Company
or officer of GCG (or a successor entity), is a sponsor of the Person or other
party(ies) the actions of which substantially resulted in the transaction(s) or
event(s) that otherwise would have been deemed to have resulted in a Change of
Control. For purposes of the preceding sentence, Executive shall be treated as a
sponsor of any such Person(s) or other party(ies) only if Executive directly
initiates, and participates jointly with or on behalf of the Person(s) or other
party(ies) (other than the Company and GCG) engaged in, the transaction or event
that otherwise would have been deemed to have resulted in a Change of Control,
unless such initiation or participation was at the request (or with the consent)
of the Company. For the avoidance of doubt, Executive shall not be treated as
having sponsored any such Person(s) or other party(ies) for these purposes where
any such Person or party contacts or inquires of Executive (without such contact
having been suggested, encouraged or otherwise prompted by Executive) regarding
a potential transaction or other event which, if consummated, would reasonably
be expected to constitute a Change of Control, and Executive’s only material
participation with such Person or other party in regard to such potential
transaction or event

-17-



--------------------------------------------------------------------------------



 



(other than at the request or on behalf of the Company) is to communicate to the
Company such contact or inquiry or to take such other actions as may be directed
or authorized by the Company.
     (c) “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

  (i)   The unpaid portion of Base Salary at the rate payable, in accordance
with Section 4(a) hereof, at the date of Executive’s termination of employment,
pro rated through such date of termination, payable in accordance with GCG’s
normal pay schedule;     (ii)   All earned and unpaid and/or vested and
nonforfeitable amounts owing or accrued at the date of Executive’s termination
of employment under any compensation and benefit plans, programs, and
arrangements of GCG or the Company (including any commissions on gross fee
revenue earned through the date of termination but not yet paid and any
incentive compensation earned under Section 4(b) but not yet paid for a year
prior to the calendar year in which Executive’s termination occurs), payable in
accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and     (iii)   Reasonable
business expenses and disbursements incurred by Executive prior to Executive’s
termination of employment, to be reimbursed to Executive, as authorized under
Section 5(c), in accordance with GCG’s reimbursement policies as in effect at
the date of such termination.

     (d) “Disability”. For purposes of this Agreement, “Disability” means
Executive’s disability that would entitle Executive to receive full long-term
disability benefits under GCG’s or the Company’s long-term disability plans
(whichever applies to Executive), provided that no “Disability” shall be deemed
to have arisen until any applicable waiting period for benefits has been
satisfied. At any time that GCG or the Company does not maintain such a
long-term disability plan, “Disability” shall have the meaning under the
long-term disability policy covering Executive as of the Effective Date.
     (e) “Good Reason”. For purposes of this Agreement (and subject to
Section 4(c)(ii)), “Good Reason” shall mean, without Executive’s express written
consent, the occurrence of any of the following circumstances unless such
circumstances are fully corrected prior to the date of termination specified in
the notice of termination given in respect thereof:

  (i)   The assignment to Executive of duties inconsistent with Executive’s
position and status hereunder, or an alteration, adverse to Executive, in the
nature of Executive’s duties, responsibilities, and authorities, Executive’s
positions or the conditions of Executive’s employment from those specified in
Section 3 or otherwise hereunder; except the foregoing shall not constitute Good
Reason if occurring in connection with the termination of Executive’s employment
for Cause, Disability or death;

-18-



--------------------------------------------------------------------------------



 



  (ii)   A reduction by GCG or the Company (or a successor or permitted assignee
of GCG’s or the Company’s obligations under this Agreement) in Executive’s Base
Salary or compensation opportunities, in the aggregate, under this Agreement; or
    (iii)   Any failure by GCG or the Company (or a successor or permitted
assignee of GCG’s or the Company’s obligations under this Agreement) to comply
with any other material provision of this Agreement;

provided, however, that an event will constitute Good Reason only if Executive
has given notice of termination within one year after the occurrence of the Good
Reason event.
     (f) “Separation from Service”. For purposes of this Agreement, “Separation
from Service” (including “Separates from Service” and other variations thereof),
means Executive’s “separation from service” within the meaning ascribed to such
term in Treas. Reg. § 1.409A-1(h).
     9. Certain Dispositions by Company of GCG.
     (a) Payment to Executive with Respect to a GCG Disposition Event. In the
event the Company consummates a transaction(s) which is a “GCG Disposition
Event” (as defined below), either (x) during the Term of this Agreement while
Executive remains employed by GCG, or (y) during the one year period following
Executive’s involuntary Separation from Service by the Company without Cause, by
Executive for Good Reason or as a result of death or Disability, Executive shall
be entitled to a special bonus payment from GCG, as described in subsection
(b) of this Section 9, under the circumstances described in this Section. Such
payment shall be in addition to any other payments to which Executive may become
entitled under the terms of this Agreement in connection with any such
transaction. For purposes of this Agreement, the term “GCG Disposition Event”
means a transaction(s) that is, directly or indirectly, a change in the
ownership or effective control of GCG as defined under Section 409A or, directly
or indirectly, a change in the ownership of a substantial portion of the assets
of GCG as defined under Section 409A, except that (i) “80 percent” shall be
substituted for “50 percent” in applying Treasury Regulation 1.409A-3(i)(5)(v);
(ii) “80 percent” shall be substituted for “30 percent” in applying Treasury
Regulation 1.409A-3(i)(5)(vi)(A)(1); (iii) Treasury
Regulation 1.409A-3(i)(5)(vi)(A)(2) shall be disregarded; and (iv) “80 percent”
shall be substituted for “40 percent” in applying Treasury Regulation
1.409A-3(i)(5)(vii).
     (b) Amount. The amount of any bonus payable by GCG to Executive with
respect to a GCG Disposition Event shall be Executive’s “Allocable Share” (as
defined below) of the amount referred to herein as the “Aggregate Payment
Amount” which shall be determined by multiplying (i) the gross sales price of
the interest in GCG that is the subject of the GCG Disposition Event net of the
Company’s costs and expenses directly associated with the GCG Disposition Event
(which, for the avoidance of doubt, shall exclude the Company’s carrying cost)
by (ii) 0.10 (10 percent). For purposes of determining the Aggregate Payment
Amount, the sales price of the interest in GCG that is the subject of the GCG
Disposition Event shall be the value attributed to GCG in such transaction(s),
as determined by the Company Board in its good faith reasonable discretion, on
the basis of the purchase, merger, exchange or other price paid or value of
consideration provided for the interest in GCG by the acquiring party or parties
in the transaction(s) constituting the GCG Disposition Event; provided, that if
the Company

-19-



--------------------------------------------------------------------------------



 



Board determines, in its good faith reasonable discretion, that the value
attributed to GCG in such transaction(s) cannot reasonably be determined in this
manner, such value shall be determined by an independent appraiser experienced
in the business of evaluating or appraising similar businesses selected by the
Company Board. The cost of such appraisal shall be borne 100% by the Company and
shall not be taken into account as a cost or expense associated with the GCG
Disposition Event. Executive’s “Allocable Share” of the Aggregate Payment Amount
shall be thirty percent (30%).
     (c) Time and Form of Payment. Any amount payable to Executive pursuant to
this Section 9, shall be paid in cash in a single lump sum payment to be made
during the 30 day period following consummation of the GCG Disposition Event.
     (d) Executive Cooperation in Transaction Efforts. In consideration for the
bonus entitlement described in this Section 9, Executive agrees to cooperate
with the Company in any efforts to negotiate and close a transaction(s) that
would, if consummated, result in a GCG Disposition Event, by making himself
reasonably available at the Company’s request from time to time to answer
questions and provide information on the Company’s behalf to potential
acquiror(s) of GCG. Notwithstanding anything to the contrary in the foregoing
provisions of this Section 9, in no event will a transaction(s) be considered a
GCG Disposition Event for purposes of this Section, and no bonus will become
payable hereunder, if Executive intentionally takes action(s) or engages in
conduct in connection with a potential transaction (that would otherwise be a
GCG Disposition Event) which would be reasonably expected either to give any
potential acquiror(s) of GCG (whether or not including Executive or other
officers of GCG) any material advantage over the Company in regard to such
negotiations or otherwise to result in substantial harm or injury to the Company
in connection therewith (other than, in any case, with the consent of the
Company).
     (e) Additional Allocation of Aggregate Payment Amount. The Chief Executive
Officer of the Company shall allocate the “Remaining Aggregate Payment Amount”
to such employees and/or consultants of GCG as he determines in good faith and
after consultation with the Chief Executive Officer of GCG; provided, however,
that neither Executive, GCG’s President as of the Effective Date nor GCG’s
Executive Vice President and General Counsel as of the Effective Date shall be
allocated any portion of the Remaining Aggregate Payment Amount. The Company
shall cause GCG to pay such amounts to the applicable Person in cash in a single
lump sum payment during the 30 day period following consummation of the GCG
Disposition Event. For purposes of this Agreement, the “Remaining Aggregate
Payment Amount” shall equal ten percent (10%) of the Aggregate Payment Amount,
plus the portion of the Aggregate Payment Amount that is forfeited, if any, by
Executive, GCG’s President as of the Effective Date and GCG’s Executive Vice
President and General Counsel as of the Effective Date, in each case, in order
to avoid the application of the excise tax under Code Section 4999 thereto.
     (f) Survival . The provisions of this Section 9 shall survive the
termination of the Term and any termination or expiration of this Agreement and
Executive’s employment.
     10. Excise Tax-Related Provisions.
     Notwithstanding anything to the contrary contained in this Agreement, to
the extent that any of the payments and benefits provided for under this
Agreement or any other agreement or

-20-



--------------------------------------------------------------------------------



 



arrangement between GCG and/or the Company and Executive (collectively, the
“Payments”) (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (b) but for this Section 10, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Payments shall be
payable only as to such lesser amount which would result in no portion of such
Payments being subject to excise tax under Section 4999 of the Code (i.e., the
Payments shall be reduced by the smallest amount as shall be necessary to avoid
the excise tax). Any reduction in the Payments pursuant to the preceding
sentence shall be applied first against the latest scheduled cash payments; then
current cash payments; then any equity or equity derivatives that are included
under Section 280G of the Code at full value rather than accelerated value; then
any equity or equity derivatives included under Section 280G of the Code at an
accelerated value (and not at full value) shall be reduced with the highest
value reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24); finally any other non-cash benefits will
be reduced.
     Unless Executive and the Company otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive, the Company and
GCG for all purposes. For purposes of making the calculations required by this
Section 10, the Accountants may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. GCG, the
Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 10.
     If this Section 10 is applied to reduce an amount payable to Executive, and
the Internal Revenue Service successfully asserts that, despite the reduction,
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to Executive without being subjected to any
excise tax, then, unless it would be unlawful for GCG to make such a loan or
similar extension of credit to Executive, Executive may repay such excess amount
to GCG as though such amount constitutes a loan to Executive made at the date of
payment of such excess amount, bearing interest at 120% of the applicable
federal rate (as determined under Section 1274(d) of the Code in respect of such
loan).
     11. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Clawback.
     (a) Non-Competition. During the Term and, if Executive’s employment with
GCG is terminated by GCG for Cause or voluntarily by Executive without Good
Reason (whether before or after a Change of Control), for a period of 12 months
after such termination of employment, Executive will not enter into or engage in
Competition (as defined below) with GCG or the Company (unless consented to by
the Company in writing).
“Competition” shall mean:

  (i)   participating, directly or indirectly, as an individual proprietor,
partner, stockholder, officer, employee, director, joint venturer, investor,
lender, consultant or in any capacity whatsoever (within the United States) in
the class-action settlement or bankruptcy administration business, the loss
adjusting business, or any other business engaged in by GCG or the Company
during the Term or business opportunity being planned or

-21-



--------------------------------------------------------------------------------



 



      pursued by GCG or the Company at the time of Executive’s termination of
employment unless Executive was not aware of such planned or pursued business
opportunity (collectively, the “Business”), provided, however, that such
participation shall not include the mere ownership of not more than one percent
of the total outstanding stock of a publicly held company; or     (ii)  
soliciting, diverting, taking away or attempting to take away, directly or
indirectly, for himself or on behalf of any other individual or company, any of
GCG’s or the Company’s contacts, customers or clients or the business or
patronage of any such contacts, customers or clients or in any way interfering
with, disrupting or attempting to disrupt any then existing relationships
between GCG or the Company and any of their contacts, customers or clients or
other individuals or companies with whom they deal or contacting or entering
into any business transaction with any such contacts, customers or clients or
other individuals or companies for any purpose related to the Business; or    
(iii)   recruiting, soliciting or inducing of employees of GCG or the Company to
terminate their employment with, or otherwise cease their relationship with, GCG
or the Company, as the case may be, or hiring or assisting another person or
company to hire any employee of GCG or the Company. The foregoing
notwithstanding, if requested by a company with which Executive is not
affiliated, Executive may serve as a reference for any person who at the time of
the request is not an employee of GCG or the Company.

It is understood that this Section 11(a) will not preclude or prevent Executive
from working as a lawyer or for a law firm if the activities of Executive in no
way compete with the businesses conducted by GCG and the Company. Furthermore,
this Section 11(a) does not preclude or prevent Executive from working for a
company engaged in a competitive business provided Executive does not directly
or indirectly provide any services to the competitive business.
     (b) Confidential Information. During and after the Term, Executive shall
hold in a fiduciary capacity for the benefit of GCG and the Company all
Confidential Information. Except in the proper performance of his duties under
this Agreement, Executive shall not, without prior written consent of GCG (which
consent shall not unreasonably be withheld), unless compelled pursuant to the
order of a court or other governmental or legal body having jurisdiction over
such matter, communicate or divulge any Confidential Information to anyone other
than GCG or the Company and those designated by GCG or the Company. In the event
Executive is compelled by order of a court or other governmental or legal body
to communicate or divulge any such information, knowledge or data to anyone
other than GCG or the Company and those designated by GCG or the Company, to the
extent possible under applicable law Executive shall promptly notify GCG of any
such order and shall cooperate fully with GCG in protecting such information.
     As used herein, “Confidential Information” means information including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists

-22-



--------------------------------------------------------------------------------



 



of actual or potential customers or suppliers which: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Confidential
Information also includes data and information relating to the business of GCG
or the Company which is or has been disclosed to Executive which Executive
became aware as a consequence of or through his relationship to GCG or the
Company and which has value to GCG or the Company and is not generally known to
third parties. Confidential Information shall not include any data or
information that (i) has been voluntarily or involuntarily disclosed to the
public by GCG or the Company (except where such public disclosure has been made
by Executive without authorization); (ii) has been independently developed and
disclosed by others; (iii) that otherwise enters the public domain through
lawful means; (iv) is within Executive’s general business or industry knowledge,
know-how, or expertise (“Know-how”) and such Know-how is of a generic nature and
not specifically pertaining to GCG or the Company, including without limitation
know-how obtained or developed in connection with Executive’s employment by GCG
or the Company.
     Upon termination of Executive’s employment with GCG, or at any time as GCG
may request, Executive will promptly deliver to GCG all documents (whether
prepared by GCG, Executive or a third party) relating to GCG or the Company or
any of their business or property which he may possess or have under his
direction or control, including all documents and other media containing
information belonging or relating to GCG or the Company or their affiliates and
information relating to clients or customers and prospects of GCG or the Company
or their affiliates. Executive will not retain copies of such documents or
information in any form.
     (c) Cooperation With Regard to Litigation. Executive agrees to cooperate
with GCG and the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
reasonably available to testify on behalf of GCG or the Company or any of their
subsidiaries or affiliates, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist GCG and the Company,
or any of their subsidiaries or affiliates, in any such action, suit, or
proceeding, by providing information and meeting and consulting with the GCG
Board or the Company Board or its representatives or counsel, or representatives
or counsel to GCG or the Company, or any of their subsidiaries or affiliates, as
may be reasonably requested and after taking into account Executive’s
post-termination personal and business responsibilities and obligations;
provided, however, that nothing in this provision shall compel Executive to
waive his privilege under the Fifth Amendment to the United States Constitution.
GCG and the Company agree to reimburse Executive, on an after-tax basis, for all
expenses actually incurred in connection with his provision of testimony or
assistance, including any lost compensation.
     (d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to GCG or the
Company, their subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations. Likewise, during the
Term and thereafter, GCG and the Company, and their officers, directors,
employees and other persons within the control of GCG and the Company, including
Executive’s successor in office, shall not make any such statements or
representations or take any action which may, directly or indirectly, disparage
or be damaging to Executive. Notwithstanding the foregoing, nothing in

-23-



--------------------------------------------------------------------------------



 



this Agreement shall preclude the parties hereto or their successors from making
truthful statements in the proper performance of their jobs or that are required
by applicable law, regulation or legal process, and the parties shall not
violate this provision in making truthful statements in response to disparaging
statements made by the other party.
     (e) Release of Employment Claims. Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6(b)
and 7 herein (other than Compensation Accrued at Termination) (the “Termination
Benefits”), that he will execute (and not revoke) a general release in the
standard form employed by the Company, releasing any and all claims against GCG,
the Company, or their officers, directors, employees or agents, arising out of
Executive’s employment (other than enforcement of this Agreement and other than
with respect to vested rights or rights provided for under any benefit plan or
arrangement of GCG or the Company including any right to indemnification by the
Company or GCG that Executive may have). Executive’s entitlement to the
Termination Benefits is contingent on execution by Executive, and expiration of
any applicable revocation period without revocation, of such a general release
within ninety (90) days after the date of Executive’s Separation from Service;
provided, however, that if such ninety (90) day period spans two taxable years
of Executive, all amounts that would have become payable during such first
taxable year shall be paid in the second taxable year.
     (f) Forfeiture and Clawback of Compensation Upon Violation of Covenants.
The provisions of Sections 6, 7 and 9 notwithstanding, if Executive materially
fails to comply with the provisions of Section 11(a), (b), (c), or (d) during
the Term or thereafter (a “Material Failure to Comply”), Executive shall be
subject to the forfeiture and clawback of compensation specified in this Section
11(f); provided, however, the remedies specified in this Section 11(f) shall not
be triggered unless the Company has given written notice to Executive within
three months after the Company became aware of the event or circumstances
asserted to constitute a Material Failure to Comply specifying the event or
circumstances that constitute grounds for the forfeiture and/or clawback and, if
such Material Failure to Comply is capable of being cured, providing a period of
30 calendar days for Executive to cure such Material Failure to Comply. Upon the
triggering of the remedies under this Section 11(f), Executive shall forfeit all
rights to future payment of compensation under Sections 6, 7 and 9, and all
outstanding stock options and other equity awards under Company plans. In
addition, compensation realized by Executive shall be subject to clawback as
follows:

  (i)   Compensation Realized After Material Failure to Comply. All after-tax
compensation earned and paid under Sections 4, 5(a), 6, 7 or 9 since the
earliest applicable Material Failure to Comply and all after-tax compensation
realized upon an exercise, vesting of stock options or other equity awards
(together with any dividends or dividend equivalents paid or credited) since the
earliest applicable Material Failure to Comply must be repaid in full to the
Company. In the case of options, Executive shall be required to pay to the
Company an amount equal to the after-tax difference between the aggregate fair
market value of the shares acquired upon exercise at the date of exercise and
the exercise price paid by Executive. In the case of other equity awards,
Executive shall be required to pay to the Company an amount equal to the
aggregate after-tax fair market value of the shares deliverable at the
settlement date awards, less the amount paid by Executive, if any (together with
any

-24-



--------------------------------------------------------------------------------



 



      dividends or dividend equivalents paid or credited to Executive since the
earliest applicable Material Failure to Comply).

  (ii)   Compensation Realized Before the Material Failure to Comply. Executive
shall be required to repay 50% of the after-tax amount of cash compensation
earned and paid to him under Sections 4(b) and 4(c) in the 12-month period
before the earliest applicable Material Failure to Comply and 50% of the
after-tax value realized upon exercise, vesting of stock options or other equity
awards (together with any dividends or dividend equivalents paid or credited) in
the 12-month period before the earliest applicable Material Failure to Comply.
The value realized in connection with equity awards shall be determined in the
same manner as under Section 11(f)(i). The after-tax amounts or value shall be
calculated based on Executive’s top marginal tax rates applicable to such income
but taking into account the tax benefit to Executive, if any, that would result
from the clawback.

     (g) Survival. The provisions of this Section 11 shall survive the
termination of the Term and any termination or expiration of this Agreement.
     (h) Relief. Executive acknowledges that as a result of his employment by
GCG, Executive will obtain secret and confidential information as to GCG or the
Company, that GCG or the Company will suffer substantial damage which would be
difficult to ascertain if Executive were to enter into Competition with GCG and
that because of the nature of the information that will be known to Executive is
necessary for GCG and the Company to be protected by the prohibition against
Competition set forth in this Section 11, as well as the restrictions on
confidentiality set forth herein. Executive acknowledges that the provisions of
this Agreement are reasonable and necessary for the protection of the business
of GCG and the Company and that part of the compensation paid under this
Agreement (including the agreement to pay severance under Section 7 in certain
instances) is in consideration for the agreements in this Section 11. In the
event of a breach or potential breach of Section 11(a) or 11(b), Executive
acknowledges that GCG and/or the Company will be caused irreparable injury and
that money damages may not be an adequate remedy and agrees that GCG and/or the
Company shall be entitled to injunctive relief (in addition to any other
remedies at law) to have the provisions of Section 11(a) and 11(b) enforced.
     12. Governing Law; Disputes; Arbitration.
     (a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of New York,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof. If any court determines that any
provision of Section 11 is unenforceable because of the duration or geographic
scope of such provision or because it extends over too great a range of
activities, it is the parties’ intent that such court shall modify and limit the
duration, geographic scope, and/or range of activities specified in the
provision, as the case

-25-



--------------------------------------------------------------------------------



 



may be, to the extent necessary to render the provision enforceable and, in its
modified and limited form, such provision shall be enforced.
     (b) Arbitration. In the event of any dispute or claim relating to or
arising out of this Agreement, such dispute shall be fully, finally and
exclusively resolved by a panel of three neutral arbitrators to be mutually
agreed upon by the parties. Such arbitration will be decided under the
employment dispute resolution rules of the American Arbitration Association and
will be held in New York, New York. If the parties cannot agree upon such
arbitrators within 20 days after submission of a party’s request for arbitration
in writing, the arbitrators will be selected in accordance with the procedures
of the American Arbitration Association. The parties agree that the existence,
content and result of any arbitration proceeding shall be confidential, except
to the extent that GCG or the Company or Executive determines it is required to
disclose such matters in accordance with applicable laws. Each party shall be
responsible for payment of its own attorneys’ fees and expense in any such
arbitration regardless of the outcome of the arbitration.
     13. Miscellaneous.
     (a) Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by GCG, any parent or predecessor company, and
subsidiaries of GCG or the Company during the Term, except for contracts
relating to compensation under executive compensation and employee benefit plans
(including equity or equity-based awards) of the Company and its subsidiaries
and rights and benefits referred to in the last sentence of Section 1. This
Agreement constitutes the entire agreement among the parties with respect to the
matters herein provided (except for Executive’s rights under other agreements as
referenced in the preceding sentence and any separate rights to indemnification
Executive may have), and no modification or waiver of any provision hereof shall
be effective unless in writing and signed by the parties hereto. Executive shall
not be entitled to any payment or benefit under this Agreement which duplicates
a payment or benefit received or receivable by Executive under such prior
agreements and understandings or under any benefit or compensation plan of GCG
or the Company.
     (b) Successors; Transferability. GCG and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of GCG continues) to all
or substantially all of the business and/or assets of GCG to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that GCG and the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “GCG” and “Company” shall mean each
of those entities as hereinbefore defined and any successor to the business
and/or assets of such entity which assumes and agrees to perform this Agreement
by operation of law or otherwise and, in the case of an acquisition of GCG or
the Company in which the corporate existence of GCG or the Company continues,
the ultimate parent company following such acquisition. Subject to the
foregoing, GCG or the Company may transfer and assign this Agreement and its
rights and obligations hereunder to any successor to all or substantially all of
the business and/or assets of GCG. Neither this Agreement nor the rights or
obligations hereunder of the parties hereto shall be transferable or assignable
by Executive, except in accordance with the laws of descent and distribution or
as specified in Section 13(m).

-26-



--------------------------------------------------------------------------------



 



     (c) Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
     If to the Company and GCG:
CRAWFORD & COMPANY
1001 Summit Boulevard
10th Floor
Atlanta, GA 30319
Attention: General Counsel
     and
THE GARDEN CITY GROUP, INC.
1985 Marcus Avenue
Lake Success, NY 11042
Attention: General Counsel
     If to Executive:
David A. Isaac
213 Overlook Road
New Rochelle, NY 10804
     with copy to:
Stephen W. Skonieczny, Esq.
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.
     (d) Reformation. The invalidity of any portion of this Agreement shall not
be deemed to render the remainder of this Agreement invalid.
     (e) Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
     (f) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or

-27-



--------------------------------------------------------------------------------



 



in equity shall in no way affect the right of such party to require such
performance or to resort to such remedy at any time thereafter, nor shall the
waiver by any party of a breach of any of the provisions hereof be deemed to be
a waiver of any subsequent breach of such provisions. No such waiver shall be
effective unless in writing and signed by the party against whom such waiver is
sought to be enforced.
     (g) No Obligation To Mitigate. Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment, and amounts of compensation and benefits received by
Executive from any other employer shall not reduce the obligations of the
Company or GCG hereunder; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by GCG or the Company to Executive following the
Term shall be correspondingly reduced only as provided in Section 7.
     (h) Offsets; Withholding. The amounts required to be paid by GCG or the
Company to Executive pursuant to this Agreement shall not be subject to offset
for any amounts that are owed to GCG or the Company by Executive other than such
amounts owed due to his receipt of funds as a result of his fraudulent activity.
The foregoing and other provisions of this Agreement notwithstanding, all
payments to be made to Executive under this Agreement, including under
Sections 6 and 7, or otherwise by the Company, will be subject to withholding to
satisfy required withholding taxes and other required deductions. In this
regard, Executive shall be entitled to elect to have the Company withhold shares
of common stock deliverable upon exercise of stock options or in settlement of
other equity awards to satisfy mandatory tax withholding obligations, subject to
the approval of the Company which shall not be unreasonably withheld.
     (i) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of GCG, the
Company and their successors and assigns.
     (j) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     (k) Due Authority and Execution. The execution, delivery and performance of
this Agreement have been duly authorized by GCG and the Company, and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.
     (l) Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his material
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further

-28-



--------------------------------------------------------------------------------



 



obligations to Executive hereunder. Notwithstanding a termination by the Company
under this Section 13(l), Executive’s obligations under Section 11 of this
Agreement shall survive such termination.
     (m) Beneficiaries. Executive shall be entitled to designate (and change, to
the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.
     (n) Company Guaranty. GCG, as Executive’s employer, is primarily liable for
all amounts owed to Executive under this Agreement. The Company, however,
unconditionally guarantees payment of all such obligations, and this guaranty is
intended to be a continuing guaranty and shall continue in force until all such
obligations under this Agreement have been satisfied.
     14. Indemnification.
     (a) Indemnification. GCG, to the fullest extent permitted or authorized by
the laws of the State of Delaware that govern indemnification of officers and
directors of corporations, shall indemnify Executive if he is or was involved in
any manner (including, without limitation as a party or witness) or is
threatened to be made so involved in any threatened, pending or completed
investigation, claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative (including, without limitation, any action, suit
or proceeding by or in the right of GCG to procure a judgment in its favor) (a
“Proceeding”) by reason of the fact that Executive is or was a director,
officer, employee or agent of (a) GCG, (b) a corporation in which GCG had at the
time of such service, directly or indirectly, a 50% or greater equity interest;
(c) a not-for-profit corporation if such service is at the request of GCG; or
(d) any other corporation, partnership, joint venture, trust or other enterprise
(including, without limitation, any employee benefit plan) if such service is at
the request of GCG or the Company, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Executive in connection with such Proceeding.
     (b) Advances. GCG shall advance to the Executive, to the extent permitted
by Delaware law that governs indemnification of officers and directors of
corporations and other applicable law, all reasonable costs and expenses
incurred by him in connection with a Proceeding within 20 days after receipt by
GCG of a written request, with appropriate documentation, for such advance.
Executive hereby agrees to repay the amount of any advance, only if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses. All payments made to or on behalf of Executive pursuant to
this Section 14 will be deemed advances for purposes of this Section 14.
     (c) Company Indemnification. The Company, to the fullest extent permitted
or authorized by the laws of the State of Georgia that govern indemnification of
officers, directors and employees of corporations, shall indemnify Executive as
if he were an officer of the Company.
     (d) Scope of Indemnification. The provisions of this Section 14 shall cover
Proceedings whether now pending or hereafter commenced and shall be retroactive
to cover acts or omissions or alleged acts or omissions relating to GCG or any
of its affiliates that heretofore have taken place during Executive’s tenure
with GCG. Any provision contained

-29-



--------------------------------------------------------------------------------



 



herein notwithstanding, this Agreement shall not limit or reduce any rights of
Executive to indemnification pursuant to applicable law or any other
indemnification agreement, arrangement, policy or other commitment of the
Company or GCG as may be from time to time in effect.
     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company and
GCG have caused this instrument to be duly executed effective as of the date
first above written.

            CRAWFORD & COMPANY
      By:   /s/ J. T. Bowman 7/1/11         Name:   Jeffrey T. Bowman       
Title:   President & CEO        THE GARDEN CITY GROUP, INC.
      By:   /s/ Neil Zola         Name:   Neil Zola        Title:   President   
    EXECUTIVE
         /s/ David A. Isaac         David A. Isaac             

-30-